Mu. Justice Franco Soto
delivered the opinion of the court.
The facts in this case are identical to those in case No. 4090 decided today. The only difference is that in the latter case the appeal was from the judgment and in the present case the appeal is from the order dismissing the motion for a new trial. This last circumstance makes no difference, however, for the applicability of the grounds stated in the opinion rendered in said case No. 4090.
It does not seem necessary to state besides that the plea of the plaintiffs referring to the illness of one of its attorneys of record as an ‘ ‘ accident which real prudence could not foresee ’ ’ was rather a plea to be considered under the provisions of section 140 of the Code of Civil Procedure, and is not a ground for a motion for a new trial.
Therefore the order appealed from must be modified, adding the following words: “and plaintiff is granted leave to file a motion based on section 140 of the Code of Civil Procedure within the term of thirty days from the 5th of March, 1927.”
Mr. Justice Hutchison took no part in the decision of this case. •